135 S.E.2d 659 (1964)
261 N.C. 645
Cynthia Jeanne RAMSEY, by and through her Next Friend, Earle Gene Ramsey, Petitioner,
v.
NORTH CAROLINA VETERANS COMMISSION, Respondent.
No. 462.
Supreme Court of North Carolina.
April 15, 1964.
*660 Hamlin & Ramsey and Potts & Hudson, Brevard, for petitioner appellant.
T. W. Bruton, Atty. Gen., Ralph Moody, Deputy Atty. Gen., for respondent, North Carolina Veterans Commission.
PER CURIAM.
Article 15 of Chapter 116 of the General Statutes authorizes a scholarship at any State educational institution for an "eligible child" of a World War veteran as defined by G.S. § 116-149 and classified by G.S. § 116-151. It is conceded that petitioner's father is a veteran as defined by G.S. § 116-149(a). It is also conceded that petitioner does not meet the requirements of G.S. § 116-149(b) which defines an "eligible child" as:
"(1) A child of a veteran who was a legal resident of North Carolina at the time of said veteran's entrance into the armed forces, or
"(2) A veteran's child who was born in North Carolina and has lived in North Carolina continuously since birth."
The statute authorizes the Commission to waive requirement No. 2 under certain circumstances which have no application to this case.
It is petitioner's contention that in thus limiting eligibility for scholarships, G.S. § 116-149(b) unlawfully discriminates against her and other children of veterans who have acquired residence in North Carolina since their discharge from service. She alleges in her petition that the legislature has created an arbitrary and unreasonable classification which violates article 1, § 17 of the North Carolina Constitution as well as the due process and equal protection clauses of the 14th Amendment of the United States Constitution.
It is a well understood rule of constitutional law that the General Assembly may distinguish, select and classify objects of legislation provided such classifications are reasonable and just and apply uniformly to all members of the affected *661 class. Inequality does not render a statute unconstitutional if the selections are not arbitrary and capricious. The presumption is that any act passed by the legislature is constitutional, and the court will not strike it down if such legislation can be upheld on any reasonable ground. State v. Warren, 252 N.C. 690, 114 S.E.2d 660; Lutz Industries, Inc. v. Dixie Home Stores, 242 N.C. 332, 88 S.E.2d 333; Leonard v. Maxwell, 216 N.C. 89, 3 S.E.2d 316; 1 Strong, N.C.Index, Constitutional Law §§ 10, 20.
By the challenged statute, North Carolina has attempted to provide for the education of children of her quota of one-hundred percent disabled veterans, that is, those veterans who were residents of this State at the time they were inducted or whose children were born and remained in the State. Prima facie, this is a reasonable distinction. Gianatasio v. Kaplan, 142 Misc. 611, 255 N.Y.S. 102. One who assails the classification in a statute has the burden of showing that it is essentially arbitrary and without any reasonable basis. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 31 S. Ct. 337, 55 L. Ed. 369. Neither North Carolina nor any other single State would be expected to underwrite the education of children of all disabled veterans who might acquire residence in the state after discharge from service. Such an unrestricted program would no doubt bring many veterans to the State for the sole purpose of taking advantage of it. The extent of the obligation which this State will assume for the education of veterans' children is a matter exclusively for the legislature. Article 15, supra, discloses that it was not the purpose of the General Assembly to impose the burden of another state's quota upon the taxpayers of North Carolina.
However, in no event is petitioner entitled to obtain from the court the scholarship she seeks. First, she may not question the constitutionality of the Act upon which she bases her claim. Convent of the Sisters of Saint Joseph of Chestnut Hill v. City of Winston-Salem, 243 N.C. 316, 90 S.E.2d 879; 11 Am.Jur., Constitutional Law § 123. Secondly, even should the legislative designation of beneficiaries of scholarships contained in G.S. § 116-149(b) be held unconstitutional, the court would remain without authority to specify a residence requirement and legislate petitioner into the classification of an "eligible child." Only the General Assembly may amend or rewrite a statute. N.C.Const. art. 2, § 1.
The judgment of the Superior Court is
Affirmed.